                      Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 1 of 8                                                                    FILED
                                                                                                                                             2018 Nov-30 AM 09:42
                                                                                                                                             U.S. DISTRICT COURT
                                                                                                                                                 N.D. OF ALABAMA
    Pro Se General Complaint for a Civil Case (Rev 10/16)



                                              United States District Court                                                            ,,.
                                                  for the         ,, , ,                                                              L'.·


                                      NORTHERN DISTRJCT OF ALABAMA
                                                                                                        ''
                                                                                   }
    Plaintiff                                                                      }

    comp/o;nt)              }               +« L-
    (Write your full name. No more than one plaintiff may be named in a pro se     }
                                                                                                  2:18-cv-01975.JHE


Ur1-);;4.~ ~e_ to~~~ .t lCe.t                                                      }
                                                                                       Case No.: ____________
                                                                                                  (to be filled in by the Clerk's Office)
                                                                                   }
                                                                                   }   JURY TRIAL       tJ       Yes         D       No
                                                                                   }
                                                                  ~                }

           U rJr±el 5T~-\-e_ fv5\6f
                               $
                                    L. ;                            €:(ZUtL(J
    Defendant(s)                                                                   }
    (Write the full name of each defendant who is being sued. If the names ofall   }
    defendants camwl fit in the space above or 011 page 2, please wrile "see
    attached" in the space and attach an additional page with the full list of     }
    names)                                                                         }




                                                     COMPLAINT FOR A CIVIL CASE

    I.           The Parties to This Complaint

                 A.       The Plaintiff
                          Name
                          Street Address
                          City and County                         B , ,e_ ,- wJ: l--t c-   ,'v\              ·~    ~-£u R.. s o vJ
                          State and Zip Code                        tA I "1 la~ i-0 oi                   -? <, .2            ::? S
                          Telephone Number

                 B.       The Defendant(s)

                          Provide the information below for each defendant named in the complaint,
                          whether the defendant is an individual, a government agency, an organization or a
                          corporation. If you are suing an individual in his/her official capacity, include the
                          person's job or title. Attach additional pages if needed.


                                                                    Page 1 of7
              Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 2 of 8


Pm Se General Complaint for a Civil Case (Rev JO/J6)




          Defendant No. I
                Name
                     Job or Title                      f JYI) ," f e d P O S \ c~ ) S ~ rt.. \J f '(:
                                                                                                   '<?

                     Street Address                    <-/ 7 S" k ''t:.. NFqw-f-- P [(:1%~ S \jJ
                     City and County                    U)C{ .5 h ,i'N9 j-o VV
                     State and Zip Code




          Defendant No. 2
                Name
                     Job or Title
                     Street Address
                     City and County
                     State and Zip Code




           Defendant No. 3
                 Name
                     Job or Title
                     Street Address
                     City and County
                      State and Zip Code




           Defendant No. 4
                 Name
                      Job or Title
                      Street Address
                      City and County
                      State and Zip Code




                                                         Page 2 of7
              Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 3 of 8


Pro Se General Complaint for a Civil Case (Rev I 0/16)




           Defendant No. 5
                 Name
                      Job or Title
                      Street Address
                      City and County
                      State and Zip Code

II.        Basis for Jurisdiction

           Federal courts are courts of limited jurisdiction (limited power). Generally, only these
           types of cases can be heard in federal court: a dispute that involves a right in the United
           States Constitution or a federal law (as opposed to a state law or local ordinance); a
           dispute that involves the United States of America (or any of its agencies, officers or
           employees in their official capacities) as a party; and a dispute between citizens of
           different states with an amount in controversy that is more than $75,000.

           What is the basis for federal court jurisdiction? (check all that apply)     Now e

           D Constitutional or Federal Question ~ USA Defendant D Diversity of citizenship

           Fill out the paragraphs in this section that apply to this case.

           A.         If the Basis for Jurisdiction is USA defendant

                      The Defendant(s)




           B.         If the Basis for Jurisdiction is a Constitutional or Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United
                      States Constitution that are at issue in this case.




                                                         Page 3 of7
                                                                                     I


               Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 4 of 8


Pro Se General Complaint fora Ciyil Case (Rev JQ/16)




          C.         If the Basis for Jurisdiction is Diversity of Citizenship

                     I. The Plaintiff
                           The plaintiff, (name) _ _ _ _ _ _ _ _ _ _ _ _ . 1s a citizen of the
                           State of (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ .

                     2. The Defendant(s)
                           a. If the defendant is an individual
                               The defendant, (name). _ _ _ _ _ _ _ _ __                 is a citizen of the
                                State of (name) _ _ _ _ _ _ _ _ _ _ _ __                 Or is a citizen of

                                (foreign n a t i o n ) - - - - - - - - - - - - -

                           b. If the defendant is a corporation

                                The defendant, (name) _ _ _ _ _ _ _ _ _ _ _ , is incorporated under
                                the laws of the State of (name)                               , and has its
                                principal place of business in the State of (name) __________

                                Or      1s      incorporated   under   the   laws   of    (foreign   nation)
                                _ _ _ _ _ _ _ _ _ _ _ _ _ _, and has its principal place of

                                business in ( n a m e ) - - - - - - - - - - - - -

                           (lf more than one defendant is named in the complaint, attach an additional
                           page providing the same information for each additional defendant.)

                      3.        The Amount in Controversy

                                The amount in controversy - the amount the plaintiff claims the defendant
                                owes or the amount that is at state - is more than $75,000, not counting
                                interest and costs of court, because: (explain)




 III.      Statement of Claim


                                                         Page 4 of7
                  Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 5 of 8


  Pro Se General Complaint for a Civil Case {Rev I0/J 6)



             Write a short and plain statement of the claim. Briefly state the facts showing that the
             plaintiff is entitled to the damages or other relief sought. State how each defendant was
             involved and what each defendant did that caused the plaintiff harm or violated the
             plaintiffs rights, including the dates and places of that involvement or conduct. If more
             than one claim is asserted, number each claim and write a short and plain statement of
             each claim in a separate paragraph. Attach additional pages if needed.

                  1     .S'A. I"'\ u F' f ..Sul/'-'\ r 12..-, \,~ vv               fl\"'' 1 e d        o      N           ~ "'-' e      2.. C/ 1   ~ o { 'D
               '50M~     ciic,.MO\I\Jtl P,,i\'l/(,1<, <{...                          d,'c._"""',)k.Jd t,R.o«:_\e._1:-Jg
         --\-,, 1J.                              +-
                   e G- o Id ·M ; '-< - e-· r... "'                                        2 o u Lq         \;'.e <l (3 I <!. $                           Fi'"

                  -::;7 2      ls            Q.>                                                                               -2..
               [bt:         G:o) ct 5        1ve v~ ,e Re ('_€; ~ec( -the 3e.uJ., i>-1 'f
                                                Vv< t +t,i
        i f._&p k -\-\.-.                '«. fl\ 1, +o
                                          1!.   )"~\•.,    "F14-;' ~ f :f ) J_ ~ 0 ',--\-,- Q~~ I ( f> ,
                                                                                                  I

         Luh(:'fl-« The Clt:fllk L',Nclei }ie_[p \Jo-,.. tt- L(\" \kw~ fVl."\1µ
   \ \-. :::Z.. Y'1 oiAJ.fb [_.q ti? ll. --\: \-1 e R o "'- c C< "" e B"' c. ~ Tu e ? ~ s+-(Yl "" •.u
    -fl-v,+ dehu-eaJ +\.ie B 0 f.                                      13ctck             t.Jc+,c..~              J            a.,  b,o\-e. \r-J...\-he~ 0~
ccrr +ho..+ +'I 1\1\ e.. th e pO s+M,; .,,,                        0   'f<e: ,,;    -t t.,, <::   8   <,',<       \   I   \J     f'R...~ t\J {-- 0 f M:e..,
   IV.       Relief       f\~Vc:j_    + h e_          R, 0 1'    u.)   c,. >       "C. M      pt- 1
             State briefly and precisely what damages or other relief the plaintiff asks for the court to
             order. Include any basis for claiming that the wrongs alleged are continuing at the present
             time. Include the amounts of any actual damages claimed for the acts alleged and the
             basis for these amounts. Include any punitive (punishment) or exemplary (warning or
             deterrent) damages claimed, the amounts, and the reasons you claim you are entitled to
             actual or punitive money damages. T .q S K L; '1-J c/. ~ -fc 1Z-                  I. 0 \ 0 0 0                                         I .v .?"\ P. 9~
              I        b"'d.. fr     ~aoo Jo l\"trt 1.1J-s4"'q.rJc..e a\l\l+-h-€.
           'fc, ,. {<c,. ! e 5 h"--, 5&;J .±h"'+s C1 ~l +1n ~ 'I wo L> ld c. I I~ '--vi•
             ;;,01"'\e QYV~        5:rof'<!. 1+ (()1,LJ+,1.,t;."'d.. -h:, {ove~ 1f- u f
               Th e Po .5 t OF£r ·( 1:2 d e ,u r' -e d' lk v < ( q 1' rvr B e cc, u 5 e
              +1,e _yq;J I. dr°d-1VT$,v"- f'c,;r{ M~t.k«f Vl'l!u-e
               M T j E' / L ffJ'J:::_ •A.J ,~ S w o 1--fk r1 a ,e.. (      -t-1.-,_ "'- nJ .r; a o a
                do/101<_$ ;r_'/4fV1 «515;,tJ·J foP-_ !5"i0Dc ;fo{lqtl5
              Pon. ~]-e)e"ly :f Purv1f 1 v~ c:f4.,,11:;:qV4rR$, /'1!;__lfJ<d
              Jvof i ·V~e 5---l IO '-'le fhe C/a.1 (Vl 1411 1(_ !J,d ±J,.ef h'!                               1


               /A11JJ sp12c.iK. +o PVe,-1-f,i-€./l Posfr11er!t/.

                                                                Page 5 of7
                                                                                                             I,


              Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 6 of 8


Pro Se General Complaint for a Civil Case (Rev J0/16)




V.        Certification and Closing

          Under Rule 11 of the Federal Rules of Civil Procedure, by signing below, I certify to the
          best of my knowledge, information, and belief that this complaint; (I) is not being
          presented for an improper purpose, such as to harass, cause unnecessary delay, or
          needlessly increase the cost of litigation; (2) is supported by existing law or by a non-
          frivolous argument for extending, modifying or reversing existing law; (3) the factual
          contentions have evidentiary support or, if specifically so identified, will likely have
          evidentiary support after a reasonable opportunity for further investigation or discovery;
          and (4) complies with the requirements of Rule 11.


I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in dismissal of my case.

First Name           ..5 k   1"" "'   eI   5C< Pl e,e (, 11st Name __(LI               __:LA::...:_Jl,:_i"Yl___:'9:c_.:.:f!_=----ir__!.,_,'-'//_/:::.__ _

Mailing Address               S'S: 0
                                1
                                            (    rl"'\-ey;, c,J       Aue.
City and State _..._.[3"'--...,_(_,o{~l1---'--'--v'1----'---------l-/4..L....:L==---'_ _ _ _ _ _ _ Zip Code
Telephone Number _)"'--'J"---·~S:::'--~~,,.(:__,_'-/_O:___,_(     _._'1_Z=-.,..>-----------
E-mail A d d r e s s - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


Signature of plaintiff ~ / - ~

Date signed _ __:/_J-._-_ _
                          2.--'7_----"l-'S""----------------


**OPTIONAL**

You may request to receive electronic notifications. You may not file documents or
communicate with the court electronically. All documents must be submitted in ~ and you
must serve the defendants.

Type of personal computer and related software/equipment required:

      •    Personal computer running a standard platform such as Windows or Mac OSX
      •    Internet access (high speed is recommended)
      •    A Web browser (Microsoft Internet Explorer 7.0 or 6.0 or Mozilla Firefox 2 or 1.5)
      •    Adobe Acrobat Reader is needed for viewing e-filed documents
      •    PACER account- Information and registration at www.pacer.gov

                                                            Page 6 of7
                                                                           ,.
             Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 7 of 8


Pro Se General Complaint for a Civil Case (Rev 101\6}



     • You will receive one "free" look of the document. Documents must be viewed within 14
       days. You must only single-click on the hyperlink to view.
Note: You must promptly notice the Clerk's Office, in writing, if there is a change in your
designated e-mail address. Failure to update your email address does not excuse failures to
appear or timely respond.
E-mail type:
             D HTML - Recommended for most e-mail clients
             D Plain Text - Recommended for e-mail accounts unable to process HTML e-mail

Conditioned upon the sufficiency of your electronic equipment which the court will test and
verify receipt, you will be allowed to receive electronic notifications.

By submitting this request , the undersigned consents to electronic service and waives the right to
personal service and service by first class mail pursuant to Rule 5(b)(2) of the Federal Rules of
Civil Procedure, except with regard to service of a summons and complaint.

When a filing is entered on the case docket, a party who is registered for electronic noticing will
receive a Notice of Electronic Filing in his/her designated e-mail account. The Notice will allow
one free look at the document, and any attached .pdf may be printed or saved.

IMPORTANT:

Messages sent to Yahoo or AOL accounts are frequently found in the spam folder until the court
is ~dded to your address book.


E-mail address designated for noticing:



Participant signature: _____________________________

Date:___________________________________




                                                        Page 7 of7
                                                                                               1~- II


               Case 2:18-cv-01975-MHH Document 1 Filed 11/29/18 Page 8 of 8
    United States Postal Service
    Office of Consumer Advocate
                                                                                             .d     UNITEDSTl.l.TES
                                                                                                    POSTl.l.L SERVICE
    Claim Appeals
    475 L'Enfant Plaza. SW
    Washington DC 20260-4541

-
    November 13, 2018




    1, 111,,, 1,, 1, 1, .1, 11111, 111, 1,,,, 11, 1111,,,,, 1, 1, 1111111,,,, 11,, 1
    SAMUEL SUMERLIN                                                                    Claim ID: 5559508
    1608 MARTIN AVE                                                                    Date Mailed: June 29, 2018
                                                                                       THE GOLDSMITH
    BIRMINGHAM AL 35208-2527
                                                                                       3200 LAS VEGAS BLVD S #
                                                                                       5572
                                                                                       LAS VEGAS NV 89109-2612



    Article Number: RA639242083US

    Dear SAMUEL SUMERLIN

    This responds to your appeal, which was filed with the Consumer Advocate.

    I regret any inconvenience you may have experienced or any misunderstanding you may have
    had regarding the coverage offered for Insured Mail. It may be helpful to explain our indemnity
    claim procedures_ When insured articles are lost or damaged in the mail, the customer may file a
    claim for compensation. Our indemnity requirements are similar to those for other forms of
    insurance, in requiring the sender or addressee to provide proof of insurance, proof of value,
    and proof that loss or damage has actually occurred.

    Unfortunately, you have not submitted acceptable evidence of value to support your claim. It is
    incumbent upon the customer to provide the Postal Service with evidence of value, such as an
    appraisal, sales receipt, paid invoice or credit card bill to establish the cost or value of the article
    at the time it was mailed (Domestic Mail Manual, Section 609.3.2). A dated sales receipt,
    invoice, credit card statement, or proof of completed Internet payment transaction.

    Note: Proof of value must list the item, purchase date, amount, and demonstrate proof of
    completed payment.

    The actual loss is the fair market value of the item at the time it is mailed, not its replacement
    value or its sentimental value. Evidence of value is one of the criteria required to complete the
    adJud1cat1on of a claim.

    Based on the above, your claim cannot be approved for payment.

    Sincerely,


    Sandra Eaton
    Consumer Relations Specialist

    Office of Consumer Advocate
    Claim Appeals
    475 L'Enfant Plaza, SW
    Washington DC 20260-4541




     CCRS
